                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JUDAS LEE CASEY,                                      Case No. 1:19-cv-1020
     Plaintiff,
                                                      Cole, J.
       vs                                             Bowman, M.J.

OHIO DEPARTMENT OF                                    REPORT AND
CORRECTIONS,                                          RECOMMENDATION
     Defendant.


       Plaintiff, an inmate at the Lebanon Correctional Institution, filed a motion for leave to

proceed in forma pauperis, in connection with a prisoner civil rights action under 42 U.S.C. §

1983 in this Court. (Doc. 1). Because plaintiff failed to submit a certified copy of his trust

fund account statement as required by the Prison Litigation Reform Act of 1995 (PLRA), 28

U.S.C. § 1915(a)-(h), the Court issued a Deficiency Order requiring that plaintiff pay the filing

fee or submit a certified copy of his prison trust fund account statement (or institutional

equivalent) for the preceding six-month period within thirty (30) days. (Doc. 2). Plaintiff was

advised that failure to comply with the Order would result in the dismissal of this action for want

of prosecution. (Id. at PageID 14).

       To date, more than thirty days after the Court’s December 10, 2019 Order, plaintiff has

failed to comply with the Court’s Order.

        “District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631 (1962). See also Jourdan v. Jabe, 951

F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants

invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case

should be dismissed for plaintiff’s failure to comply with the Court’s December 10, 2019 Order.
In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.




                                                        s/ Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                 2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JUDAS LEE CASEY,                                      Case No. 1:19-cv-1020
     Plaintiff,
                                                      Cole, J.
       vs                                             Bowman, M.J.

OHIO DEPARTMENT OF
CORRECTIONS,
     Defendant.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
